Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restrictions
Applicant’s election of Group I and Species 1 (Claims 1, 4-7 and 15-17) in the reply filed on 02/01/2022 is acknowledged.  However, since applicant did not distinctly indicate whether election is with or without traverse and did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a) and 818.03(c)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 20170207018 A1).
Regarding Claim 1:
Jung teaches a surface mount inductor, comprising: 
a coil (121-123 and vias 124 formed the coil, Fig. 2-4; para 0030) including a wound portion (see Drawing: 1) and at least one feeder end portion (81-82, see Drawing: 1) drawn out from the wound portion; 
a compact (110, Fig. 2; para 0024) that contains a magnetic powder (para 0025) and that encapsulates the coil therein (construed from Fig. 2), the compact having surfaces including two pressed surfaces (71-72, The Examiner interpret 71-72 as two pressed surfaces as shown in Drawing 1 in view of Applicant disclosure two pressed surfaces 11-12 as shown in Fig. 1), which oppose each other in a direction of an axis (X, Drawing: 1) of the wound portion and which are formed by being pressed 75-76, Drawing: 1), which is adjacent to the two surfaces and which is not pressed; and 
an external terminal disposed (131-132; Fig. 2; para 0021) on the compact and connected to the coil, 
wherein the coil is disposed so that the axis of the wound portion is parallel to a 
mount surface (77, Drawing: 1) of the compact, the mount surface being included in the non-pressed surface, the feeder end portion is exposed from the mount surface of the compact (construed from Drawing: 1), and the external terminal is formed on only the non-pressed surface of the compact and connected to the feeder end portion.


    PNG
    media_image1.png
    498
    626
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 2
Regarding Claim 7:
As applied to claim 1, Jung teaches the coil has two feeder end portions (81-82) each corresponding to the feeder end portion, and the two feeder end portions are drawn out of the wound portion so as not to cross each other (construed from Drawing: 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yoneda et al. (US 20170103846 A1).
Regarding Claim 4:
As applied to claim 1, Jung teaches that the coil has two feeder end portions (81-82, Drawing: 1) each corresponding to the feeder end portion, and an exposed portion of one of the feeder end portions exposed from the mount surface (construed from Drawing: 1).  
Jung does not teach that an exposed portion of the other feeder end portion exposed from the mount surface extend in opposite directions, as claimed.
However, Yoneda teaches that an exposed portion of the other feeder end portion exposed (see Drawing: 2) from the mount surface extend in opposite directions (construed from Drawing: 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jung in view of Yoneda to have an exposed portion of the other feeder end portion exposed from the mount surface extend in opposite directions to provide a secure and stable connection for the coil with terminal.

    PNG
    media_image2.png
    482
    424
    media_image2.png
    Greyscale

Drawing: 2, an annotated version of Fig. 2
Regarding Claim 5:
As applied to claim 4, the modified Jung teaches that the exposed portion of one of the feeder end portions and the exposed portion of the other feeder end portion extend to respective side surfaces (see Yoneda’s Drawing: 2) included in the non-pressed surface and adjacent to the mount surface (See Jung’s Drawing: 1).

Regarding Claim 6:
As applied to claim 4, the modified Jung teaches that the external terminal is formed in a substantially letter L shape extending (construed from Fig. 2) from the mount surface of the compact to a corresponding one of the side surfaces.
	Jung does teach that a portion of the external terminal disposed on the side surface has a height greater than or equal to a quarter of a height of the side surface, as claimed.  
	Although it is not explicitly stated that a portion of the external terminal disposed on the side surface has a height equal to a quarter of a height of the side surface, this different to a quarter of a height of the side surface. 
Alternatively, it would have been obvious that a portion of the external terminal disposed on the side surface has a height equal to a quarter of a height of the side surface to simplify design, reduce manufacturing costs and provide a desired magnetic property.

Regarding Claims 15, 16 and 17:
As applied to claim 4, 5 and 6, the modified Jung teaches that the coil has two feeder end portions (81-82) each corresponding to the feeder end portion, and the two feeder end portions are drawn out of the wound portion so as not to cross each other (construed from Drawing: 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837